                     Case 19-13308-mdc                        Doc        Filed 03/27/20 Entered 03/27/20 17:51:49                                 Desc Main
                                                                         Document      Page 1 of 2
     Fill in this information to identify the case:
     Debtor 1
                            STEPHANIE BUTLER
     Debtor 2
     (Spouse, if filing)

     United States Bankruptcy Court for the:         EASTERN                             District of PA
                                                                                                   (State)
     Case Number                19-13308-mdc




     Official Form 410S1
     Notice of Mortgage Payment Change                                                                                                                           12/15


     If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
     debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
     as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor:              BAYVIEW LOAN SERVICING, LLC                                     Court claim no. (if known):        5-1

     Last 4 digits of any number you use to                                                         Date of payment change: 11/01/2019
     identify the debtor’s account:                              9641                               Must be at least 21 days after date
                                                                                                    of this notice


                                                                                                    New total payment:
                                                                                                    Principal, interest, and escrow, if any          $1,555.16



Part 1:               Escrow Account Payment Adjustment

1.      Will there be a change in the debtor’s escrow account payment?

                  No
                  Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                       the basis for the change. If a statement is not attached, explain why:


                           Current escrow payment:                                                New escrow payment:


Part 2:              Mortgage Payment Adjustment

2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s variable-rate account?

                  No
                  Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                       Attached, explain why:


                           Current interest rate:                         %                       New interest rate:                             %

                           Current principal and interest payment:                                New principal and interest payment:


Part 3:               Other Payment Change

3.      Will there be a change in the debtor’s mortgage payment for a reason not listed above?

                  No
                  Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                           Reason for change:       The effective date of this loan modification was November 1, 2019. Though the instant Notice does not
                                                    comply with the Fed. R. Bank. Proc. 3002.1, a credit to the account will not be given, as the loan
                                                    Modification Agreement was completed in an effort to reduce the Debtors payments in the Bankruptcy
                                                    case.

                           Current mortgage payment: $1,520.65                                    New mortgage payment: $1,555.16


     Official Form 410S1                                                    Notice of Mortgage Payment Change                                                      page 1
                Case 19-13308-mdc                 Doc   Filed 03/27/20 Entered 03/27/20 17:51:49                       Desc Main
                                                        Document      Page 2 of 2


Part 4:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



X /s/ Thomas Song, Esquire                                                                   Date     March 24, 2020
   Signature


Print:                Thomas Song, Esq., Id. No.89834                                         Title   Attorney
                    First Name            Middle Name            Last Name




Company               Phelan Hallinan Diamond & Jones, LLP


Address               1617 JFK Boulevard, Suite 1400


                      Philadelphia, PA 19103

                                                                                                      Thomas.Song@phelanhallinan.
Contact Phone         215-563-7000                                                           Email    com




  Official Form 410S1                                    Notice of Mortgage Payment Change                                              page 2
